Citation Nr: 1032539	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection of residuals of infectious 
mononucleosis.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection of a left index finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to November 
1952.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran incurred a residuals of cold injury to the feet 
in service or that any disabilities of the feet are attributable 
to his claimed frostbite.

2.  In an unappealed April 1956 rating decision the RO last 
denied the Veteran's claims for service connection of residuals 
of infectious mononucleosis and a left index finger injury on the 
grounds that the evidence did not demonstrate that any such 
disabilities were then present.

3.  Evidence received since the April 1956 rating decision is not 
new and material for the claims of service connection of 
residuals of infectious mononucleosis and a left index finger 
injury and does not raise a reasonable possibility of 
substantiating the claims.





CONCLUSIONS OF LAW

1.  Service connection for residuals of cold injury to the feet 
is not established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The RO's April 1956 rating decision, which denied the 
Veteran's claims for service connection of residuals of 
infectious mononucleosis and a left index finger injury, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

3.  New and material evidence has not been presented to reopen 
the claims of entitlement to service connection for residuals of 
infectious mononucleosis and a left index finger injury and the 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  VA 
should consider the bases for the final denial and the notice 
letter must describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the Veteran appropriate pre-adjudication notice 
in a June 2007 letter.  That letter notified the Veteran of the 
basis for the prior and final denials, the evidence and 
information that was necessary to reopen the claims, and the 
evidence and information that were necessary to establish service 
connection for these disabilities, as well as for his original 
claim for service connection of residuals of cold injury to the 
feet.

VA has obtained most of the Veteran's service treatment records 
and VA medical records, and assisted him in obtaining evidence.  
The Veteran was scheduled for a VA examination of the feet, but 
failed to report for this examination.  He has offered no reason 
for his failure to report and has not requested another 
examination.  Accordingly, the claim will be decided on the 
evidence of record.  See 38 C.F.R. § 3.655; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA need not obtain a medical 
opinion or examination in this case with respect to the 
applications to reopen because that duty applies to claims to 
reopen only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

VA has been unable to obtain all of the Veteran's service 
treatment records, most of which were apparently destroyed in the 
July 1973 fire at the National Personnel Records Center (NPRC).  
38 C.F.R. § 3.159(c)(2).  Where "service medical records are 
presumed destroyed ... the BVA's [Board's] obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

A has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service Connection for Cold Injury Residuals of the Feet

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a factual 
basis upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records fails to 
reveal any documented cold injury to the feet, or any residuals 
thereof.  A review of the Veteran's DD Form 214 shows that he had 
service in Korea and that he served as a Combat Medic, receiving 
the Combat Medical Badge.  

A review of the record, including both private and VA medical 
records, documents numerous problems with the Veteran's feet.  
None, however, relate the Veteran's feet problems to cold injury 
or frostbite.  Rather, the voluminous records show that the 
Veteran has had numerous foot problems, mainly related to 
diabetes.  

A July 1987 treatment note from R.F.E., D.P.M. documents the 
Veteran's longstanding history of diabetes and a complaint of 
calluses on the balls of both feet, as well as a hammertoe 
deformity in the left second toe.  At this time, the Veteran 
denied any specific history of injury to his feet and that he had 
been diagnosed as having diabetes in 1989.  The Veteran had no 
prior history of infection in either foot.  He was treated with 
Silvadene and dressings as well as post-op shoes to relieve 
pressure off of the forefoot.  He was counseled on diabetic foot 
care and given a handout in this regard.  

An August 1987 record from the Barron Memorial Medical Center 
documents an impression of an ulcerated hammer toe, complicated 
with diabetes and neuropathy of the left second toe.  At this 
time, the Veteran's left second toe was amputated.  Subsequent 
records from this provider note similar impressions, as well as 
problems with the other toes of the left foot.  

An October 1997 record from Dr., R.F.E. documents a new complaint 
of a preulcerative callus of the right foot.  A subsequent note 
also dated in October 1997 notes that this area was then 
ulcerated.  The ulcer was then debrided.  A November 1997 note 
documents that the ulceration of the right foot had then 
resolved.  

An October 1999 treatment note from Dr. R.F.E. documents 
assessment of diabetes with peripheral vascular disease and 
peripheral neuropathy, as well as a painful ulcerative callous on 
the plantar aspect of the third right metatarsal head.  Also 
noted were hammertoe deformities.  It was noted that the Veteran 
was at risk for having possible amputation if he developed a full 
thickness ulceration and infection.  Subsequent records from this 
provider document similar impressions, as well as type II 
diabetes complicated by diabetic foot ulcers on both lower 
extremities, and diabetic peripheral neuropathy.  See e.g. 
February 2001 treatment note from Barron Medical Center.

The Veteran first sought healthcare through VA in 2002.  The 
records associated with this treatment document the Veteran's 
foot problems, but largely pertain to the right foot.  An October 
2005 note documents an ulcer of the right foot, due to diabetic 
neuropathy and vasculopathy.  

In a July 2007 statement, the Veteran related that he sustained 
frostbite to both of his feet in January and February 1952 while 
stationed in Korea.  He stated that being a Combat Medic he 
received advice from the aid station doctor.  He noted that due 
to his close daily contact with the aid station doctor that he 
may not have been placed on the sick call register, but he was 
given some ointment to apply to his feet.  He noted that the toes 
on both of his feet had curled into hammer toes, and offered a 
history of treatment for this condition, as well as calluses and 
sores on his feet.  

An October 2008 note documents an assessment of diabetes mellitus 
type II with neuropathy and grade 1 ulceration of the right foot.  
The Veteran was upset with the condition of his feet.  It was 
explained to the Veteran at this time that with is foot structure 
he was going to have chronic problems with ulcerations and with 
the large prominences on his feet he would always be open to 
reulcerations, which was a very common problem for diabetics, 
such as the Veteran.  

In a February 2009 statement the Veteran related that his right 
foot had seriously deteriorated.  He noted that his right foot 
had then been amputated.

The Board notes that the combat presumptions are applicable in 
this case. The Veteran's personnel records and awards clearly 
indicate that he participated in combat.  Accordingly, it is 
taken as fact that he had frostbite of the feet in service. This 
finding is further buttressed by the fact that the Veteran served 
as a Combat Medic; he is competent to state that he suffered 
frostbite, which is a fairly easily observed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Goss v. 
Brown, 9 Vet. App. 109, 113 (1996).

Although the Veteran's history of frostbite to the feet is 
acknowledged, the Board concludes that the greater weight of 
probative evidence is against finding that the Veteran has any 
current residuals of that frostbite.  As discussed in detail 
above, the recent medical evidence clearly indicates that his 
current foot complaints have been attributed by his treating 
doctors and other health care providers to peripheral vascular 
disease and peripheral neuropathy, which, in turn, have been 
attributed to nonservice-connected diabetes mellitus.  
Furthermore, while he has also alleged that his hammertoes 
developed secondary to his in-service frostbite, he has not 
alleged that the hammertoes actually developed concurrently with 
that frostbite or at any time during service.  Rather, he appears 
to be asserting a very gradual onset during the years following 
his discharge.

As noted, the Veteran served as a combat medic, which suggests 
some medical training.  Certainly, such training would render him 
competent to identify injuries such as frostbite in service.  
However, there is no evidence of any post-service medical 
training in the decades since service, nor has he demonstrated 
any specialized medical knowledge or expertise during the 
pendency of this appeal.  Therefore, the Board finds that he is 
not competent to render opinions on the more complex matter of 
whether any of his current lower extremity disabilities are 
related to the frostbite experienced in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

As noted, there are substantial medical records associated with 
the claims file suggesting that his current foot problems are 
related to diabetes, rather than his in-service frostbite 
injuries.  The Board again notes that the RO did attempt to 
obtain further clarification on the matter by arranging for the 
Veteran to undergo a VA examination; however, he failed to report 
for such exam.  Therefore, the Board concludes that the clinical 
findings and conclusions of his health care providers to be far 
more probative than the Veteran's lay assertions as to the 
etiology of his current foot problems.  Accordingly, the Board 
further concludes that the preponderance of the evidence is 
against the claim and it must be denied.  Gilbert, supra.  

New and Material Evidence Claims

The Veteran's claims for service connection residuals of 
infectious mononucleosis and a left index finger injury were 
previously considered and denied by the RO in an April 1956 
rating decision on the grounds that the evidence did not show 
that he then had any such disabilities.  The Veteran was notified 
of that decision and of his appellate rights, but did not appeal 
it.  That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

At the time of the April 1956 rating decision, which denied the 
Veteran's claims for service connection of residuals of 
infectious mononucleosis and a left index finger injury, the 
evidence of record consisted of the Veteran's service treatment 
records, as well as statements from him and former service 
members.  The RO denied the claim on the grounds that the 
available evidence, particularly the Veteran's service separation 
examination report, did not show any residuals of infectious 
mononucleosis and a left index finger injury.

In a July 2007 statement the Veteran related that he had 
mononucleosis in March 1951 while stationed at Fort Stewart, 
Georgia.  He noted that he had been hospitalized for 28 days at 
that time and questioned whether there were long term effects 
thereof.

In order to reopen these claims evidence must be received that 
shows a current diagnosis of these disorders.  The Board has 
thoroughly reviewed the voluminous evidence, particularly private 
and VA medical records, that have been associated with the claims 
file since the April 1956 decision, and has found no mention of 
any diagnosed or suspected residuals of infectious mononucleosis 
or a left index finger injury.  These records do disclose that 
the Veteran has contracture of the fingers and hands, following a 
spinal injection for routine surgery, as well as a claw deformity 
of the left hand.  See May and September 2006 VA notes.  However, 
there are not clinical findings suggesting that such disabilities 
are the result of an in-service injury to the left index finger.  
Thus, the Board finds that such records are not material in that 
they do not raise a reasonable possibility of substantiating the 
claim.  The Veteran's statement in which he questions whether his 
in-service bout of mononucleosis had long term effects is 
likewise immaterial because it does not show or report a specific 
current disability or diagnosis relating to that in-service 
illness.  Thus, although the evidence is new in that it was not 
of record at the time of the prior denials, it is not material 
because it fails to show diagnoses of residuals of infectious 
mononucleosis or a left index finger injury, and, therefore, 
fails to raise a reasonable possibility of substantiating the 
claim.  Accordingly, the benefit-of-the-doubt rule is 
inapplicable and the claims must be denied.  Annoni, supra. 




ORDER

Entitlement to service connection for residuals of cold injury to 
the feet is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of 
infectious mononucleosis and the application to reopen is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for left index finger 
injury and the application to reopen is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


